Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Claims 16-18, 22-27 and 31 in the reply filed on 7/13/2020 is acknowledged.

Claims 19-21 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-18, 22-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-174331 A and as evidenced by Shimomura (USP 8,638,473).
Regarding claims 16, 27 and 31, ‘331 discloses a method for producing an optical component (i.e. optical lens 20) having at least three monolithically arranged optical functional surfaces (21-24), wherein the optical functional surfaces comprise a first and a second optical functional surface on a first side of the optical component 
B)    producing the continuous surface composite, which contains the first and second optical functional surfaces in a defined shape and a relative position to one another, on the first side of the optical component through machining by a machine tool (figures 1 and 8);
C)    producing at least one reference surface arranged outside the optical functional surfaces on the optical component or on a mount and having a defined positional relation to the optical functional surfaces through machining by the machine tool (figures 1 and 8);
D)    repositioning the optical component in such a way that the second side of the optical component is machined with the machine tool, wherein the at least one reference surface serves as a contact surface or mounting surface (see translation of ‘331, paragraphs 14 and 16);
E)    producing the at least one third optical functional surface on the second side of the optical component in a defined shape and a defined relative position to the optical functional surfaces produced in a first machining step through machining with the machine tool (see translation of ‘331, paragraphs 14 and 16);


repositioning the optical component and machining the at least one third optical functional surface, wherein the information about the deviations of the optical functional surfaces from their desired shapes and positions is used to perform a corrective machining of the optical functional surfaces to minimize determined shape and position errors with the machine tool (figures 1, 7 and 8 and see translation of ‘331, paragraphs 49-54).
 Regarding claim 1 and 17, ‘331 does not explicitly disclose steps A and F, however Examiner takes Official Notice that in the optical device producing environment, it is old and well known to include measuring, analyze/calculate deviation from set tolerance and correcting accordingly in order to have a precise finished product, as evidenced by ‘473, figure 4.
Regarding claim 18, ‘331 discloses all aspects of the invention as set forth above. Even though ‘331 shows a grinding wheel (52), ‘331 discloses the use of a diamond cutting tool to produce a desired shape (see translation, paragraph 76 and 36).
Regarding claims 22-26, Examiner takes Official Notice to choose any function for the optical surfaces be it transmissive, mirror surface (i.e. simple optical functions that are commonly associated with traditional optical devices), non-rotationally-symmetrical to a common reference axis or have reflective grating or choose shape of the surface (cylinder or flat) depending on desired the chosen optical configuration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        2/13/2021